DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-18 are objected to because of the following informalities:  
The claims 1-18 are replete with grammar issues. Mainly the claims do not have “the” or “a” in front of the elements. For example, “claim 1 line 7 “between fighting modules” should be “between the flighting modules”
Claim 11 “egress-side distal end” should be “the egress-side distal end”, “the egress-side end of shaft” should be “the egress-side end of the shaft”. Examiner suggests going through the claim elements and check for missing “the” or “a”.
Claim 7 “the cylindrical body a flighting module” should be “the cylindrical body of a flighting module”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 6 is dependent upon itself. For the purpose of examination, it is interpreted to be dependent upon claim 5.
Claim 6 recites the limitation “a first end” “a second free end”. It is unclear if the ends are referring to the compression ends in claim 5 or if they are different.
Claim 8 recites the limitation “the first compression end”, “the second compression end” in line 4-5. There is insufficient antecedent basis for this limitation in the claim. Is it supposed to be dependent upon claim 5?
Claim 11 recites the limitation “the frame” in line 5. There is insufficient antecedent basis for this limitation in the claim. The “a frame” has not been previously cited and it is unclear frame of what it is referring to.
Claim 12 recites the limitation “the single chamber” in line 2. There is insufficient antecedent basis for this limitation in the claim. The “a single chamber” has not been previously cited.
Regarding Claim 13, the recitation “an adjustable egress phase enabling adjustment a compression force experience by the single chamber” in line 9-10 renders the claim indefinite. The claim is mixed statutory class claim of product and process. The claim is recites the product and what it comprises, but mixed with the process it is completing. The limitation(s) as cited above is/are process limitation(s), not product limitation(s). The limitation renders the claim indefinite because it was unclear whether infringement occurs when the process is occurring or when the structure is configured to do as such. Based on the specification [0092], the “adjustable egress phase” is an operation. A single claim which claims both an apparatus and the method 
Regarding Claim 14, the recitation “with a linear and angular motion”, “with a linear motion”, “moves the actuator”, “actuates the intermediate assembly”, “linearly moves” render the claim indefinite. 
Regarding Claim 15, the recitation “rotates with the shaft” render the claim indefinite. And regarding claim 15, the limitation “operates to move” in line 9. The claims are mixed statutory class claim of product and process. The claim is recites the product and what it comprises, but mixed with the process it is completing. The limitation(s) as cited above is/are process limitation(s), not product limitation(s). The limitation renders the claim indefinite because it was unclear whether infringement occurs when the process is occurring or when the structure is configured to do as such. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). See MPEP 2173.05(p). 
Claim 16 recites the limitation “the inner member” in line 4-5. There is insufficient antecedent basis for this limitation in the claim. Is it supposed to be dependent upon claim 15? It is interpreted to be dependent upon claim 15.
Claim 16 recites the limitation “an annular flange at intake-side”, “an enclosure at intake side for intake-side set of bearing” in line 6-7. The elements recited are part of the intermediate assembly and the intermediate assembly is part of the adjustable egress phase. It is unclear how 
Claim 16 recites the limitation “second set of openings” in line 4. It is unclear if it requires a first set of openings.
Claim 17 recites the limitation “the cylindrical body” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites the limitation “the intake side support cover” in line 11. There is insufficient antecedent basis for this limitation in the claim. 
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by French (US 3111080).

Regarding claim 2, French discloses the system for processing waste as set forth in claim 1, wherein: the asymmetrical, longitudinally extending shaft includes: a shaft length (82 has length) that extends along a shaft longitudinal axis (left to right as shown in Fig. 6); a shaft width (diameter of the shaft) that extends along a shaft transverse axis, perpendicular to the shaft longitudinal axis; the shaft is comprised of a plurality of shaft sections with a shaft section having a shaft section length (right side section as viewed in Fig. 6 where 110 is located) and a shaft section width, with the shaft section width of the shaft section generally decreasing (where 110 is located has a larger diameter to the right end of the shaft) from intake-side (left side) of the shaft to the egress side (right side) of the shaft.  
Regarding claim 3, French discloses the system for processing waste as set forth in claim 1, wherein: the plurality of fighting modules are comprised of: a length that spans along a fighting module longitudinal axis (left and right axis), and a width (radial) that spans along a fighting module transverse axis, perpendicular the fighting module longitudinal axis; the 
Regarding claim 4, French discloses the system for processing waste as set forth in claim 3, wherein: the cylindrical body includes an inner diameter and an outer diameter (see Fig. 13: shows cross-sectional view of the modules cylinder having a bore with inner and outer diameter), with the difference between inner and outer diameters defining a thickness of the cylindrical body; the inner diameter adapted (see Fig. 4) according to a shaft outer diameter of a flighting mount position of the flighting module; interior wall of the bore includes a locking structure, forming a keyway (see Fig. 13: left side interior wall of the bore has a keyway).  
Regarding claim 5, French discloses the system for processing waste as set forth in claim 4, wherein: the plurality of fighting modules further include flightings that are comprised of: a semi-helical screw blade (see Fig. 12-13: edges of the 117 are blades) that includes a blade body (body of flight 116) with first and second compression ends (119 and other side end).  
Regarding claim 6, French discloses the system for processing waste as set forth in claim 5, wherein: the blade body protrudes from an outer surface of the cylindrical body at a first angle at a first end and a second angle at a second free end to form the first and second compression ends, and extends at a third angle (first, third, second angle relative to the cylindrical body 115 is shown below), wrapping helically along the cylindrical body to define blade pitch and blade height; blade body includes an outer blade body side, an inner blade body side, and a top blade body side (see Fig. 12: helically wrapping the cylindrical body and has a pitch, height, outer body side, inner blade body side, and a top blade body side – it has 3 sides).  

    PNG
    media_image1.png
    653
    640
    media_image1.png
    Greyscale

Regarding claim 8, French discloses the system for processing waste as set forth in claim 1, wherein: a spacer (132) of the plurality of spacers is positioned between a flighting module (133) of the plurality of fighting modules and a next fighting module (135) of the plurality of flighting modules, providing a distance of separation between the second compression end of the flighting module and the first compression end of the next flighting module.  
Regarding claim 9, French discloses the system for processing waste as set forth in claim 1, wherein: a spacer (132) of the plurality of spacers is comprised of a hollow, annular structure (examiner notes that the spacer is hollow annular since the shaft 82 extends completely through the chamber – Col.4 line 66-68) with an inner diameter and an outer diameter; an interior wall of the spacer includes a locking structure, forming a keyway (see Fig. 4: shaft has a key above 82 therefore the spacers would inherently have a keyway for it to assemble onto the shaft).  
Regarding claim 10, French discloses the system for processing waste as set forth in claim 1, wherein: a first spacer (132) of the plurality of spacers is comprised of: a hollow, annular frustum of right circular cone (see Fig. 6:  examiner notes that the spacer is hollow annular since the shaft 82 extends completely through the chamber – Col.4 line 66-68)  with a 
Regarding claim 12, French discloses the system for processing waste as set forth in claim 1, wherein: the single chamber is comprised of a mesh (Col. 3 line 24-32: screen bars 45 allows fluid to pass) associated with a cage (37);  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over French (US 3111080) in view of Horton (US 20130199383).
Regarding claim 7, French discloses the system for processing waste as set forth in claim 3.
French fails to disclose wherein: the thickness of the cylindrical body a flighting module of the plurality of flighting modules increase from intake side to egress side of the multi-stage compression auger assembly, with the thickness varied due to longer outer diameter.  
Horton teaches a system (Fig. 1-8) for processing comprising a flighting module (110 –Fig. 8) having a thickness of a cylindrical body (cylindrical body shown in Fig. 8 of 110) which th sentence). Horton also teaches that the increasing diameter of the cylindrical body helps with the compression of the material [0028].

    PNG
    media_image2.png
    213
    180
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flighting module of French to have an increasing thickness from the intake side to the egress side as taught by Horton in order to provide better compression of the material fed to the auger.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over French (US 3111080) 
Regarding claim 11, French discloses The system for processing waste as set forth in claim 1, wherein: the single chamber, multi-phase adjustable compressor includes an egress-side support cover (shown below); the egress-side support cover includes: a central opening (a through-hole for the shaft to pass) through which egress-side distal end of the shaft extends out of the frame.
Although French shows multiple parts being assembled with each other (annotated figure shown below has multiple parts connected to each other), it is silent to what secures one another.


    PNG
    media_image3.png
    423
    431
    media_image3.png
    Greyscale

As best understood, claim 13-14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over French (US 3111080) in view of Hunt (WO 8300306).
Regarding claim 13, French discloses a system for processing waste, comprising: a single chamber, multi-phase compressor that includes: a longitudinally extending, multi-stage compression auger assembly, comprising: an asymmetrical, longitudinally extending shaft; a plurality of flighting modules detachably mounted and secured along a flighting mount section of 
French is silent to an adjustable egress phase enabling adjustment of a compression force experienced by the single chamber, multi-phase compressor.  
Hunt teaches a system for processing comprising a chamber compressor (Fig. 1-6) comprising a screw shaft (20) and an adjustable egress side adjustment device (see Fig. 4, 5) for adjusting the compression force experienced by the compressor (see Fig. 4-5: when door is closed the compression force is increased when the door is open, it relieves the pressure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace to the egress end of the compressor with the egress end of the compressor having an adjustable egress-side adjustment device as taught by Hunt in order to adjust the compression force experienced by the compressor by reducing the space requirement in the discharge i.e. egress area (see Fig. 4, 5 & pg. 2 line 1-4: only to open when pressure exceeded).
Regarding claim 14, modified French teaches the system for processing waste as set forth in claim 13, wherein: the adjustable egress phase is comprised of: an adjustable discharge module (bearing 81, Hunt) with a linear and angular motion (see Fig. 4: bearing 84 which provides linear and angular motion relative to the shaft, Hunt); an intermediate assembly (19, Hunt) with a linear and angular motion (see pg. 12 line 32-36: 19 is a bushing a type of bearing which provides a linear and angular motion relative to the shaft to allow door 16 to not move rotationally with the shaft, Hunt); an actuator module (16, Hunt) with a linear motion (see Fig. 5: moved by 70 left and right, Hunt); and an egress-side motive force generator (11, Hunt) associated with the actuator module that moves the actuator module along a reciprocating linear 
Regarding claim 18, modified French teaches the system for processing waste as set forth in claim 14, wherein: the egress-side motive force generator is comprised of: pistons (71) within cylindrical housing (72); the pistons have an intake-side end (left end) that connect with the actuator module (16), and a free egress-side end that resides within cylinder housing, with the piston moving linearly as fluid is pumped or removed from cylinder housing by a hydraulic pump to plush or retract pistons.
Modified French teaches that the egress side of the cylinder housing is connected to the rear frame (25). However, it fails to teach the cylinder housing further include an annular flange extending from egress side cylinder housing; the annular flange of the cylinder housing includes a set of circularly arranged openings for connection with the intake side support cover; the egress-side distal end of the cylinder housing extend out of the support cover (under 112b rejection this is interpreted as a rear frame).
However, the examiner takes official notice that a cylinder housing having annular flange having a plurality of bolt holes and to be connected to a frame with are a well-known type of connection between two elements. Therefore, it would have been obvious to of ordinary skill in the art at the time of the invention to modify the connection between the frame and the cylinder housing as claimed.
Allowable Subject Matter

Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or render obvious a system comprising "... the adjustable discharge module rotates with the shaft and is comprised of: an outer member of a generally annular conical configuration; and an inner member of a generally annular configuration with an interlock structure that couples the adjustable discharge module with the shaft via an elongated bushing…" as set forth in claim 15. Based on the interpretation of claim 14, the claim limitation of claim 15 cannot be rejected. Claim 16 is interpreted to be dependent upon claim 15 under 35 U.S.C. 112 (b) rejection. Accordingly claims 15-16 are deemed patentable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not disclose or render obvious a system comprising "... including intake and egress side bearing; an inner flange that functions as divider wall and support for the intake and egress side bearing; and an externally extending annular flange with two openings that receive connecting ends of drive pistons of the egress-side motive force generator to move the actuator module along a reciprocating linear path.…" as set forth in claim 17. Based on the interpretation of claim 14, the claim limitation of claim 17 cannot be rejected. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4838700, US 3672641, US 3411435, US 5341730 teach similar modular auger assembly.
US 3111082, US 20060174781 teach similar compression force adjusting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725